


Exhibit 10.13

 

EXACT SCIENCES CORPORATION

 

2000 EMPLOYEE STOCK PURCHASE PLAN

 

Article 1 - Purpose.

 

This 2000 Employee Stock Purchase Plan (the “Plan”) is intended to encourage
stock ownership by all eligible employees of EXACT Sciences Corporation (the
“Company”), a Delaware corporation, and its participating subsidiaries (as
defined in Article 17) so that they may share in the growth of the Company by
acquiring or increasing their proprietary interest in the Company.  The Plan is
designed to encourage eligible employees to remain in the employ of the Company
and its participating subsidiaries.  The Plan is intended to constitute an
“employee stock purchase plan” within the meaning of Section 423(b) of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

Article 2 - Administration of the Plan.

 

The Plan may be administered by a committee appointed by the Board of Directors
of the Company (the “Committee”).  The Committee shall consist of not less than
two members of the Company’s Board of Directors.  The Board of Directors may
from time to time remove members from, or add members to, the Committee. 
Vacancies on the Committee, howsoever caused, shall be filled by the Board of
Directors.  The Committee may select one of its members as Chairman, and shall
hold meetings at such times and places as it may determine.  Acts by a majority
of the Committee, or acts reduced to or approved in writing by a majority of the
members of the Committee, shall be the valid acts of the Committee.

 

The interpretation and construction by the Committee of any provisions of the
Plan or of any option granted under it shall be final, unless otherwise
determined by the Board of Directors.  The Committee may from time to time adopt
such rules and regulations for carrying out the Plan as it may deem best,
provided that any such rules and regulations shall be applied on a uniform basis
to all employees under the Plan.  No member of the Board of Directors or the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any option granted under it.

 

In the event the Board of Directors fails to appoint or refrains from appointing
a Committee, the Board of Directors shall have all power and authority to
administer the Plan.  In such event, the word “Committee” wherever used herein
shall be deemed to mean the Board of Directors.

 

Article 3 - Eligible Employees.

 

All employees of the Company or any of its participating subsidiaries whose
customary employment is more than 20 hours per week and for more than five
months in any calendar year shall be eligible to receive options under the Plan
to purchase common stock of the Company,

 

--------------------------------------------------------------------------------


 

and all eligible employees shall have the same rights and privileges hereunder. 
Persons who are eligible employees on the first business day of any Offering
Period (as defined in Article 5) shall receive their options as of such day. 
Persons who become eligible employees after any date on which options are
granted under the Plan shall be granted options on the first day of the next
succeeding Offering Period on which options are granted to eligible employees
under the Plan.  In no event, however, may an employee be granted an option if
such employee, immediately after the option was granted, would be treated as
owning stock possessing five percent or more of the total combined voting power
or value of all classes of stock of the Company or of any parent corporation or
subsidiary corporation, as the terms “parent corporation” and “subsidiary
corporation” are defined in Section 424(e) and (f) of the Code.  For purposes of
determining stock ownership under this paragraph, the rules of Section 424(d) of
the Code shall apply, and stock which the employee may purchase under
outstanding options shall be treated as stock owned by the employee.

 

Article 4 - Stock Subject to the Plan.

 

The stock subject to the options under the Plan shall be shares of the Company’s
authorized but unissued common stock, par value $.01 per share (the “Common
Stock”), or shares of Common Stock reacquired by the Company, including shares
purchased in the open market.  The aggregate number of shares which may be
issued pursuant to the Plan is 300,000 subject to adjustment as provided in
Article 12.  If any option granted under the Plan shall expire or terminate for
any reason without having been exercised in full or shall cease for any reason
to be exercisable in whole or in part, the unpurchased shares subject thereto
shall again be available under the Plan.

 

Beginning February 1, 2002 and each February 1 thereafter (each, an “Adjustment
Date”), the number of shares which may be issued pursuant to the Plan shall
automatically increase by such number of shares as is equal to the greater of
(i) 0.75% of the number of shares of Common Stock outstanding on the immediately
preceding December 31, and (ii) the number of shares of Common Stock that has
been made subject to options under the Plan during the year immediately
preceding such Adjustment Date; provided, however, that the Board may provide
for a lesser number of shares on any Adjustment Date by designating such lesser
number by resolution adopted on or before such Adjustment Date; and provided
further, however that the cumulative number of additional shares that may be
issued pursuant to the Plan as a result of increases on all Adjustment Dates
taken together may not exceed 1,000,000 shares (such number to be subject to
adjustment in accordance with Article 12 below).

 

Article 5 - Offering Period and Stock Options.

 

Offering Periods under the Plan shall consist of twenty-four month periods
commencing on November 1 and May 1 of each calendar year (“Offering Periods”). 
The Company will designate one or more dates within each Offering Period on
which shares of Common Stock may be purchased by participants in an Offering
Period (“Exercise Date(s)”).  Unless and until otherwise determined by the
Committee, there shall be four Exercise Dates occurring on each April 30 and
October 31 (or, if such date is not a business day, the first business day
thereafter) within each such Offering Period; provided, that for the Offering
Period commencing on

 

2

--------------------------------------------------------------------------------


 

November 1, 2009, the Exercise Dates shall be April 30, 2010 and October 31,
2010; provided, further, that for the Offering Period commencing on May 1, 2010,
the sole Exercise Date shall be October 31, 2010.  On the first business day at
the beginning of each Offering Period, the Company will grant to each eligible
employee who is then a participant in the Plan an option to purchase shares on
the Exercise Dates, at the Option Price hereinafter provided for, a maximum of
10,000 shares, on condition that such employee remains eligible to participate
in the Plan on the Exercise Date.  If the participant’s accumulated payroll
deductions on the last date of the Offering Period would enable the participant
to purchase more than the maximum number of shares provided herein except for
the share limitation set forth herein, the excess of the amount of the
accumulated payroll deductions over the aggregate purchase price of the maximum
number of shares that may be purchased in accordance with this Article 5 shall
be promptly refunded to the participant by the Company, without interest.  The
participant shall be entitled to exercise the option so granted only to the
extent of the participant’s accumulated payroll deductions on the Exercise
Date.  The Option Price per share for each Exercise Date within an Offering
Period shall be the lesser of (i) 85% of the average market price of the Common
Stock on the first business day of the Offering Period and (ii) 85% of the
average market price of the Common Stock on the applicable Exercise Date, in
either event rounded up to the nearest cent. The foregoing limitation on the
number of shares subject to option and the Option Price shall be subject to
adjustment as provided in Article 12.

 

Unless a participant files a new authorization or withdraws from the Plan, the
deductions and purchases under the authorization the participant has on file
under the Plan will continue from one Offering Period to succeeding (but not
overlapping) Offering Periods as long as the Plan remains in effect. 
Notwithstanding any of the foregoing, if the average market price of the Common
Stock on an Exercise Date is less than or equal to the average market price of
the Common Stock on the first business day of the Offering Period to which such
Exercise Date relates, all participants shall be automatically withdrawn from
such Offering Period immediately after the acquisition of shares of Common Stock
for such Exercise Date and automatically enrolled in the immediately following
Offering Period as of the first day thereof.

 

For purposes of the Plan, the term “average market price” on any date means
(i) the average (on that date) of the high and low prices of the Common Stock on
the principal national securities exchange on which the Common Stock is traded,
if the Common Stock is then traded on a national securities exchange; or
(ii) the last reported sale price (on that date) of the Common Stock on the
NASDAQ National Market, if the Common Stock is not then traded on a national
securities exchange; or (iii) the average of the closing bid and asked prices
last quoted (on that date) by an established quotation service for
over-the-counter securities, if the Common Stock is not reported on the NASDAQ
National Market; or (iv) if the Common Stock is not publicly traded, the fair
market value of the Common Stock as determined by the Committee after taking
into consideration all factors which it deems appropriate, including, without
limitation, recent sale and offer prices of the Common Stock in private
transactions negotiated at arm’s length.

 

For purposes of the Plan, the term “business day” means a day on which there is
trading on the NASDAQ National Market or the aforementioned national securities
exchange, whichever is applicable pursuant to the preceding paragraph; and if
neither is applicable, a day that is not a Saturday, Sunday or legal holiday in
State of Wisconsin.

 

3

--------------------------------------------------------------------------------


 

No employee shall be granted an option which permits the employee’s right to
purchase stock under the Plan, and under all other Section 423(b) employee stock
purchase plans of the Company and any parent or subsidiary corporations, to
accrue at a rate which exceeds $25,000 of fair market value of such stock
(determined on the date or dates that options on such stock were granted) for
each calendar year in which such option is outstanding at any time.  The purpose
of the limitation in the preceding sentence is to comply with
Section 423(b)(8) of the Code.  If the participant’s accumulated payroll
deductions on any Exercise Date would otherwise enable the participant to
purchase Common Stock in excess of the Section 423(b)(8) limitation described in
this paragraph, the excess of the amount of the accumulated payroll deductions
over the aggregate purchase price of the shares actually purchased shall be
promptly refunded to the participant by the Company, without interest.

 

Article 6 - Exercise of Option.

 

Each eligible employee who continues to be a participant in the Plan on an
Exercise Date within an Offering Period shall be deemed to have exercised his or
her option on such date and shall be deemed to have purchased from the Company
such number of full shares of Common Stock reserved for the purpose of the Plan
as the participant’s accumulated payroll deductions on such date will pay for at
the Option Price, subject to the 10,000 maximum share limit of the option and
the Section 423(b)(8) limitation described in Article 5.  If the individual is
not a participant on an Exercise Date, then he or she shall not be entitled to
exercise his or her option.  Only full shares of Common Stock may be purchased
under the Plan.  Unused payroll deductions remaining in a participant’s account
at the end of either an Exercise Date or an Offering Period, by reason of the
inability to purchase a fractional share, shall be carried forward to the next
Exercise Date or Offering Period.

 

Article 7 - Authorization for Entering the Plan.

 

An employee may elect to enter the Plan by filling out, signing and delivering
to the Company an authorization:

 

A.            Stating the percentage to be deducted regularly from the
employee’s pay;

 

B.            Authorizing the purchase of stock for the employee in each
Offering Period in accordance with the terms of the Plan; and

 

C.            Specifying the exact name or names in which stock purchased for
the employee is to be issued as provided under Article 11 hereof.

 

Such authorization must be received by the Company at least ten days before the
first day of the next Offering Period and shall take effect only if the employee
is an eligible employee on the first business day of such Offering Period.

 

An employee cannot participate in more than one Offering Period at any time.

 

4

--------------------------------------------------------------------------------


 

Unless a participant files a new authorization or withdraws from the Plan, the
deductions and purchases under the authorization the participant has on file
under the Plan will continue from one Offering Period to succeeding (but not
overlapping) Offering Periods as long as the Plan remains in effect.

 

The Company will accumulate and hold for each participant’s account the amounts
deducted from his or her pay.  No interest will be paid on these amounts.

 

Article 8 - Maximum Amount of Payroll Deductions.

 

An employee may authorize payroll deductions in an amount (expressed as a whole
percentage) not less than one percent (1%) but not more than fifteen percent
(15%) of the employee’s total compensation, including base pay or salary and any
overtime, bonuses or commissions.

 

Article 9 - Change in Payroll Deductions.

 

Deductions may not be increased or decreased during a Offering Period.  However,
a participant may withdraw in full from the Plan.

 

Article 10 - Withdrawal from the Plan.

 

A participant may withdraw from the Plan (in whole but not in part) at any time
prior to the last day of an Offering Period by delivering a withdrawal notice to
the Company.

 

To re-enter the Plan, an employee who has previously withdrawn must file a new
authorization at least ten days before the first day of the next Offering Period
in which he or she wishes to participate.  The employee’s re-entry into the Plan
becomes effective at the beginning of such Offering Period, provided that he or
she is an eligible employee on the first business day of the Offering Period.

 

Article 11 - Issuance of Stock.

 

Certificates for stock issued to participants shall be delivered as soon as
practicable after each Exercise Date by the Company’s transfer agent.

 

Stock purchased under the Plan shall be issued only in the name of the
participant, or if the participant’s authorization so specifies, in the name of
the participant and another person of legal age as joint tenants with rights of
survivorship.

 

Article 12 - Adjustments.

 

Upon the happening of any of the following described events, a participant’s
rights under options granted under the Plan shall be adjusted as hereinafter
provided:

 

5

--------------------------------------------------------------------------------


 

A.            In the event that the shares of Common Stock shall be subdivided
or combined into a greater or smaller number of shares or if, upon a
reorganization, split-up, liquidation, recapitalization or the like of the
Company, the shares of Common Stock shall be exchanged for other securities of
the Company, each participant shall be entitled, subject to the conditions
herein stated, to purchase such number of shares of Common Stock or amount of
other securities of the Company as were exchangeable for the number of shares of
Common Stock that such participant would have been entitled to purchase except
for such action, and appropriate adjustments shall be made in the purchase price
per share to reflect such subdivision, combination or exchange; and

 

B.            In the event the Company shall issue any of its shares as a stock
dividend upon or with respect to the shares of stock of the class which shall at
the time be subject to option hereunder, each participant upon exercising such
an option shall be entitled to receive (for the purchase price paid upon such
exercise) the shares as to which the participant is exercising his or her option
and, in addition thereto (at no additional cost), such number of shares of the
class or classes in which such stock dividend or dividends were declared or
paid, and such amount of cash in lieu of fractional shares, as is equal to the
number of shares thereof and the amount of cash in lieu of fractional shares,
respectively, which the participant would have received if the participant had
been the holder of the shares as to which the participant is exercising his or
her option at all times between the date of the granting of such option and the
date of its exercise.

 

Upon the happening of any of the foregoing events, the class and aggregate
number of shares set forth in Article 4 hereof which are subject to options
which have been or may be granted under the Plan and the limitations set forth
in the second paragraph of Article 5 shall also be appropriately adjusted to
reflect the events specified in paragraphs A and B above.  Notwithstanding the
foregoing, any adjustments made pursuant to paragraphs A or B shall be made only
after the Committee, based on advice of counsel for the Company, determines
whether such adjustments would constitute a “modification” (as that term is
defined in Section 424 of the Code).  If the Committee determines that such
adjustments would constitute a modification, it may refrain from making such
adjustments.

 

If the Company is to be consolidated with or acquired by another entity in a
merger, a sale of all or substantially all of the Company’s assets or otherwise
(an “Acquisition”), the Committee or the board of directors of any entity
assuming the obligations of the Company hereunder (the “Successor Board”) shall,
with respect to options then outstanding under the Plan, either (i) make
appropriate provision for the continuation of such options by arranging for the
substitution on an equitable basis for the shares then subject to such options
either (a) the consideration payable with respect to the outstanding shares of
the Common Stock in connection with the Acquisition, (b) shares of stock of the
successor corporation, or a parent or subsidiary of such corporation, or
(c) such other securities as the Successor Board deems appropriate, the fair
market value of which shall not materially exceed the fair market value of the
shares of Common Stock subject to such options immediately preceding the
Acquisition; or (ii) terminate each participant’s options in exchange for a cash
payment equal to the excess of (a) the fair market value on the date of the
Acquisition, of the number of shares of Common Stock that the participant’s
accumulated payroll deductions as of the date of the Acquisition could purchase,
at

 

6

--------------------------------------------------------------------------------


 

an option price determined with reference only to the first business day of the
applicable Offering Period and subject to the maximum share limitation set forth
in Article 5 hereof, Code Section 423(b)(8) and fractional-share limitations on
the amount of stock a participant would be entitled to purchase, over (b) the
result of multiplying such number of shares by such option price.

 

The Committee or Successor Board shall determine the adjustments to be made
under this Article 12, and its determination shall be conclusive.

 

Article 13 - No Transfer or Assignment of Employee’s Rights.

 

An option granted under the Plan may not be transferred or assigned, except by
will or the laws of descent and distribution, and shall be exercised, during the
participant’s lifetime, only by the participant.

 

Article 14 - Termination of Employee’s Rights.

 

Whenever a participant ceases to be an eligible employee because of retirement,
voluntary or involuntary termination, resignation, layoff, discharge, death or
for any other reason, his or her rights under the Plan shall immediately
terminate, and the Company shall promptly refund, without interest, the entire
balance of his or her payroll deduction account under the Plan.  Notwithstanding
the foregoing, eligible employment shall be treated as continuing intact while a
participant is on military leave, sick leave or other bona fide leave of
absence, for up to 90 days, or for so long as the participant’s right to
re-employment is guaranteed either by statute or by contract, if longer than
90 days.

 

Article 15 - Termination and Amendments to Plan.

 

Unless terminated sooner as provided below, the Plan shall terminate on October 
31, 2010.  The Plan may be terminated at any time by the Company’s Board of
Directors but such termination shall not affect options then outstanding under
the Plan.  It will terminate in any case when all or substantially all of the
unissued shares of stock reserved for the purposes of the Plan have been
purchased.  If at any time shares of stock reserved for the purpose of the Plan
remain available for purchase but not in sufficient number to satisfy all then
unfilled purchase requirements, the available shares shall be apportioned among
participants in proportion to the amount of payroll deductions accumulated on
behalf of each participant that would otherwise be used to purchase stock, and
the Plan shall terminate.  Upon such termination or any other termination of the
Plan, all payroll deductions not used to purchase stock will be refunded,
without interest.

 

The Committee or the Board of Directors may from time to time adopt amendments
to the Plan provided that, without the approval of the stockholders of the
Company, no amendment may (i) increase the number of shares that may be issued
under the Plan; (ii) change the class of employees eligible to receive options
under the Plan, if such action would be treated as the adoption of a new plan
for purposes of Section 423(b) of the Code; or (iii) cause Rule 16b-3 under the
Securities Exchange Act of 1934 to become inapplicable to the Plan.

 

7

--------------------------------------------------------------------------------


 

Article 16 - Limits on Sale of Stock Purchased under the Plan.

 

The Plan is intended to provide shares of Common Stock for investment and not
for resale.  The Company does not, however, intend to restrict or influence any
employee in the conduct of his or her own affairs.  An employee may, therefore,
sell stock purchased under the Plan at any time the employee chooses, subject to
compliance with any applicable federal or state securities laws and subject to
any restrictions imposed under Article 21 to ensure that tax withholding
obligations are satisfied.  THE EMPLOYEE ASSUMES THE RISK OF ANY MARKET
FLUCTUATIONS IN THE PRICE OF THE STOCK.

 

Article 17 - Participating Subsidiaries.

 

The term “participating subsidiary” shall mean any present or future subsidiary
of the Company, as that term is defined in Section 424(f) of the Code, which is
designated from time to time by the Board of Directors to participate in the
Plan.  The Board of Directors shall have the power to make such designation
before or after the Plan is approved by the stockholders.

 

Article 18 - Optionees Not Stockholders.

 

Neither the granting of an option to an employee nor the deductions from his or
her pay shall constitute such employee a stockholder of the shares covered by an
option until such shares have been actually purchased by the employee.

 

Article 19 - Application of Funds.

 

The proceeds received by the Company from the sale of Common Stock pursuant to
options granted under the Plan will be used for general corporate purposes.

 

Article 20 - Notice to Company of Disqualifying Disposition.

 

By electing to participate in the Plan, each participant agrees to notify the
Company in writing immediately after the participant transfers Common Stock
acquired under the Plan, if such transfer occurs within two years after the
first business day of the Offering Period in which such Common Stock was
acquired.  Each participant further agrees to provide any information about such
a transfer as may be requested by the Company or any subsidiary corporation in
order to assist it in complying with the tax laws.  Such dispositions generally
are treated as “disqualifying dispositions” under Sections 421 and 424 of the
Code, which have certain tax consequences to participants and to the Company and
its participating subsidiaries.

 

Article 21 - Withholding of Additional Income Taxes.

 

By electing to participate in the Plan, each participant acknowledges that the
Company and its participating subsidiaries are required to withhold taxes with
respect to the amounts deducted from the participant’s compensation and
accumulated for the benefit of the participant under the Plan, and each
participant agrees that the Company and its participating subsidiaries

 

8

--------------------------------------------------------------------------------


 

may deduct additional amounts from the participant’s compensation, when amounts
are added to the participant’s account, used to purchase Common Stock or
refunded, in order to satisfy such withholding obligations.  Each participant
further acknowledges that when Common Stock is purchased under the Plan the
Company and its participating subsidiaries may be required to withhold taxes
with respect to all or a portion of the difference between the fair market value
of the Common Stock purchased and its purchase price, and each participant
agrees that such taxes may be withheld from compensation otherwise payable to
such participant.  It is intended that tax withholding will be accomplished in
such a manner that the full amount of payroll deductions elected by the
participant under Article 7 will be used to purchase Common Stock.  However, if
amounts sufficient to satisfy applicable tax withholding obligations have not
been withheld from compensation otherwise payable to any participant, then,
notwithstanding any other provision of the Plan, the Company may withhold such
taxes from the participant’s accumulated payroll deductions and apply the net
amount to the purchase of Common Stock, unless the participant pays to the
Company, prior to the exercise date, an amount sufficient to satisfy such
withholding obligations.  Each participant further acknowledges that the Company
and its participating subsidiaries may be required to withhold taxes in
connection with the disposition of stock acquired under the Plan and agrees that
the Company or any participating subsidiary may take whatever action it
considers appropriate to satisfy such withholding requirements, including
deducting from compensation otherwise payable to such participant an amount
sufficient to satisfy such withholding requirements or conditioning any
disposition of Common Stock by the participant upon the payment to the Company
or such subsidiary of an amount sufficient to satisfy such withholding
requirements.

 

Article 22 - Governmental Regulations.

 

The Company’s obligation to sell and deliver shares of Common Stock under the
Plan is subject to the approval of any governmental authority required in
connection with the authorization, issuance or sale of such shares.

 

Government regulations may impose reporting or other obligations on the Company
with respect to the Plan.  For example, the Company may be required to identify
shares of Common Stock issued under the Plan on its stock ownership records and
send tax information statements to employees and former employees who transfer
title to such shares.

 

Article 23 - Governing Law.

 

The validity and construction of the Plan shall be governed by the laws of
Delaware, without giving effect to the principles of conflicts of law thereof.

 

Article 24 - Approval of Board of Directors and Stockholders of the Company.

 

The Plan was adopted by the Board of Directors on October 17, 2000 and was
approved by the stockholders of the Company on October 17, 2000.

 

The Plan was amended by the Committee, without stockholder approval pursuant to
Article 15 hereof, on July 22, 2003 and on October 15, 2009.

 

9

--------------------------------------------------------------------------------
